Citation Nr: 1038270	
Decision Date: 10/12/10    Archive Date: 10/22/10

DOCKET NO.  04-03 073A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, South 
Carolina


THE ISSUES

1.  Entitlement to an initial disability evaluation in excess of 
10 percent for residuals of a concussion.

2.  Entitlement to service connection for a psychiatric disorder. 


REPRESENTATION

Appellant represented by:	Osborne E. Powell, Jr.


ATTORNEY FOR THE BOARD

S. Coyle, Associate Counsel




INTRODUCTION

The Veteran served on active duty from October 1997 to October 
2001. 

These matters come before the Board of Veterans' Appeals (Board) 
on appeal from a June 2002 rating decision by the Columbia, South 
Carolina, Regional Office (RO) of the Department of Veterans 
Affairs (VA), which denied entitlement to service connection for 
a psychiatric disorder and granted service connection for 
residuals of a concussion, assigning a 10 percent disability 
evaluation.  Timely appeals were noted with respect to the denial 
of service connection for a psychiatric disorder and the 
assignment of a 10 percent rating for residuals of a concussion.

In March 2007, the Board remanded these issues to the RO (via the 
Appeals Management Center (AMC)) for further evidentiary 
development.  After completion of the requested development, the 
case is back before the Board for further appellate action.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the appellant if 
further action is required.


REMAND

In his February 2004 substantive appeal, the Veteran indicated 
that he desired a hearing before the Board.  On May 3, 2005, the 
Veteran was notified that a videoconference hearing had been 
scheduled for June 7, 2005.   The Veteran failed to appear, and 
the case was forwarded to the Board for appellate review.

The Veteran contacted the RO in June and August 2009, indicating 
that he had not appeared for his previously scheduled hearing 
because he did not receive notice of the hearing, and requesting 
that a new hearing be scheduled.  For good cause shown, the 
Veteran's motion to reschedule his hearing was granted in August 
2009.  See 38 C.F.R. § 20.702. 


Accordingly, the case is REMANDED for the following action:

Schedule the Veteran for a hearing before 
a videoconference hearing before a 
Veterans Law Judge, with appropriate 
notification to the Veteran and his 
representative.  

The appellant has the right to submit additional evidence and 
argument on the matters the Board has remanded.  Kutscherousky v. 
West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A.     
§§ 5109B, 7112 (West Supp. 2009).




_________________________________________________
MICHAEL D. MARTIN
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a decision 
of the Board on the merits of your appeal.  38 C.F.R. 
§ 20.1100(b) (2009).

 
